Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to a pet food composition comprising

i) at least one natural antioxidant, and

ii) at least one synthetic antioxidant, and

iii) at least one acidity regulator component to regulate the pH,

wherein the pet food composition does not contain 1,2-dihydro-6- ethoxy-2,2,4-trimethylquinoline.

Group II, claim(s) 14, drawn to a method of producing a pet food composition of claim 1, the method comprising a) mixing the additives of a pet food composition comprising i) at least one natural antioxidant, and ii) at least one synthetic antioxidant into a lipophilic matrix, b) mixing the at least one acidity regulator component to regulate the pH into a premix, re) applying the enriched lipophilic matrix of step a) and the enriched premix of step b) to a solid matrix before obtaining the pet food composition, d) obtaining the pet food composition.

Group III, claim(s) 15, drawn to use of a pet food composition of claims 1 for improving the palatability of the pet food composition and/or for enhancing the weight in a healthy pet (“use” claim, which cannot be classified; and is deemed non-patentable subject matter).


	The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: as Nugent et al (US 20130323389 A1) teach the technical feature of: A typical multi-blend composition of various edible LC PUFA oils Edible LC PUFA Oil Blend (SBFF) (thus meets the intended use for a pet food composition) Description (%) SONOVA 400 .TM. (with oleic safflower triglyceride oil, 16.7 mixed tocopherols, citric acid (thus at least one acidity regular component to regulate pH, ascorbyl palmitate and rosemary extract) Borage (with no added antioxidants) 16.7 Flax (with rosemary extract (at least one natural antioxidant, thus claim 1i) is met, mixed tocopherols. ascorbyl 33.3 palmitate and citric acid) Fish 1812 (with mixed tocopherols) 33.3 MT 675 ppm TBHQ (thus at least one synthetic antioxidant, thus claim 1ii is met) 200 ppm + CA (TENOX 20 .TM.) 100 ppm (thus doesn’t the contain compound at last two lines of claim 1 (Table 2, [0097]), therefore, there is no special technical feature in the application.   Accordingly the groups are not so linked as to form a single general concept under PCT Rule 13.1., and therefore lack of unity of invention exists.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
          This application contains claims directed to more than one species groups of the generic invention.  These species groups are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species groups are as follows: 
1. The many different antioxidants in claim 2.
2. The many different plant extracts in claim 3.
3. The many different synthetic antioxidants in claim 6.
4. The many different acidity regular components in claim 8.


Applicant is required, in reply to this action, to elect a single species from each species group (e.g., one species from species group 1, one from species group 2, etc.) to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species from each species group, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is 571-272-5984.  The examiner can normally be reached on Monday through Friday: 8: 30 am to 5: 00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655